DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  While the Applicant added new figure 15 which shows a light sensing element, new figure 15 fails to show how the light sensing element is part of the display device. Instead, new figure 15 shows the light sensing element (Item 3) floating below the base substrate (Item 100) with seemingly no physical attachment/connection to the rest of the display device.  Therefore, new figure 15 fails to show every feature of the claimed invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Toyoda (US 2016/0233275) hereinafter “Toyoda”.
Regarding claim 1, Fig. 7 of Toyoda teaches a display panel (Paragraph 0007), comprising: a first display region (Portion of Item 102) and a second display region (Another portion of Item 102) adjacent to the first display region; wherein the second display region comprises a plurality of first light-emitting elements (Items 201R, 201W, 201B and 201G), and each of the plurality of first light-emitting elements comprises a first electrode (Item 40), a second electrode (Item 52) and a light-emitting layer (Item 30) located between the first electrode (Item 40) and the second electrode (Item 52); wherein a direction from the light-emitting layer (Item 30) to the first electrode (Item 40) is a light exit direction of the display panel (Paragraph 0007), the second electrode (Item 52) comprises a photochromic layer (Item 52; Paragraph 0052), and the photochromic layer (Item 52) comprises a photochromic material; wherein the second electrode (Item 52) comprises a first state and a second state (Paragraph 0053 where transmittance decreases or increases depending on the amount of light irradiated), and a 
Under an alternate interpretation of Toyoda, Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Toyoda (US 2016/0233275) hereinafter “Toyoda”.
Under the alternative interpretation of Toyoda, Regarding claim 1, Fig. 7 of Toyoda teaches a display panel (Paragraph 0007), comprising: a first display region (Portion of Item 102) and a second display region (Another portion of Item 102) adjacent to the first display region; wherein the second display region comprises a plurality of first light-emitting elements (Items 201R, 201W, 201B and 201G), and each of the plurality of first light-emitting elements comprises a first electrode (Item 40), a second electrode (Combination of Items 52 and 24) and a light-emitting layer (Item 30) located between the first electrode (Item 40) and the second electrode (Combination of Items 52 and 24); wherein a direction from the light-emitting layer (Item 30) to the first electrode (Item 40) is a light exit direction of the display panel (Paragraph 0007), the second electrode (Combination of Items 52 and 24) comprises a photochromic layer (Item 52; Paragraph 0052), and the photochromic layer (Item 52) comprises a photochromic material; wherein the second electrode (Combination of Items 52 and 24) comprises a first state and a second state (Paragraph 0053 where transmittance decreases or increases depending on the amount of light irradiated), and a light transmittance of the second electrode (Combination of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Jiang et al. (US 2018/0196303) hereinafter “Jiang”.
Regarding claim 2, Toyoda teaches all of the elements of the claimed invention as stated above except where the photochromic material comprises cupric oxide and at least one of silver halide or silver.
Jiang teaches where a photochromic layer comprises copper oxide and silver bromide (Paragraph 0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material comprise cupric oxide and silver halide because silver halide is known to be a photochromic material and cupric oxide is known to be a catalyst for increasing the rate of reaction of the photochromic materials (Jiang 
Regarding claim 3, the combination of Toyoda and Jiang teaches all of the elements of the claimed invention as stated above. 
Toyoda does not teach where in a case where the second electrode transitions from the first state to the second state, the silver halide is decomposed into silver and elemental halogen; and wherein in a case where the second electrode transitions from the second state to the first state, the silver and the elemental halogen generate the silver halide under catalysis of the cupric oxide.
Jiang further teaches where in a case where the photochromic material transitions from the first state to the second state, the silver halide is decomposed into silver and elemental halogen (Paragraph 0071); and wherein in a case where the second electrode transitions from the second state to the first state, the silver and the elemental halogen generate the silver halide under catalysis of the cupric oxide (Paragraph 0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have where in a case where the second electrode transitions from the first state to the second state, the silver halide is decomposed into silver and elemental halogen because it allows the photochromic material enter a state having low light transmittance (Jiang Paragraph 0071) and to have where in a case where the second electrode transitions from the second state to the first state, the silver and the elemental halogen generate .
Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Zhao et al. (US 2015/0165420) hereinafter “Zhao”.
Regarding claim 4, Toyoda teaches all of the elements of the claimed invention as stated above except where the photochromic layer further comprises upconverting nanoparticles.
Zhao teaches where a photochromic layer further comprises rare earth elements which are upconverting nanoparticles (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include upconverting nanoparticles in the photochromic layer because the upconverting nanoparticles increase stability of the photochromic material (Zhao Paragraph 0034) and reduces the cost of photocatalysis due to the lower cost of rare earth materials and the ability to decrease the amount of catalyst used (Zhao Paragraph 0035). 
 Regarding claim 5, the combination of Toyoda and Zhao teaches all of the elements of the claimed invention as stated above.
Toyoda does not teach wherein the upconverting nanoparticles comprise at least one of praseodymium ions, neodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, holmium ions, erbium ions, or thulium ions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upconverting particles comprise at least one of praseodymium ions, neodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, holmium ions, erbium ions, or thulium ions because these materials are known to increase the stability of the photochromic material (Zhao Paragraph 0034) and reduces the cost of photocatalysis due to the lower cost of rare earth materials and the ability to decrease the amount of catalyst used (Zhao Paragraph 0035) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Regarding claim 9, the combination of Toyoda and Zhao teaches all of the elements of the claimed invention as stated above.
Fig. 2 of Toyoda further teaches where the plurality of first light emitting elements comprise a red light emitting element (Item 201R), a green light emitting element (Item 201G) and a blue light emitting element (Item 201B).
Toyoda does not teach where a concentration of the upconverting nanoparticles in the second electrode increases in turn for the red light-emitting element, the green light-emitting element and the blue light-emitting element.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of upconverting particles such that a concentration of the upconverting nanoparticles in the second electrode increases in turn for the red light-emitting element, the green light-emitting element and the blue light-emitting element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Under the alternate interpretation of Toyoda, Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Zhao et al. (US 2015/0165420) hereinafter “Zhao”.
Regarding claim 4, Toyoda teaches all of the elements of the claimed invention as stated above except where the photochromic layer further comprises upconverting nanoparticles.
Zhao teaches where a photochromic layer further comprises rare earth elements which are upconverting nanoparticles (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include upconverting nanoparticles in the 
Under the alternate interpretation of  Toyoda, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Zhao et al. (US 2015/0165420) hereinafter “Zhao” and in further view of Nakazawa et al. (US 2003/0224219) hereinafter “Nakazawa”.
Regarding claim 6, the combination of Toyoda and Zhao teaches all of the elements of the claimed invention as stated above.
Fig. 7 of Toyoda further teaches where the second electrode (Combination of Items 52 and 24) further comprises a second transparent conductive layer (Item 24; Paragraph 0030), the photochromic layer (Item 52) is below the second transparent conductive layer (Item 24).
Toyoda does not teach where the second electrode further comprises a first transparent conductive layer nor where the photochromic layer is located between the first transparent conductive layer and the second transparent conductive layer, nor where the first transparent conductive layer is located on a side of the photochromic layer facing away from the light emitting layer.
Fig. 4 of Nakazawa teaches where a photochromic layer (Item 5) is sandwiched between a first transparent conductive layer (Item 2a) and a second transparent conductive layer (Item 2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first transparent conductive layer directly under 
Under the alternate interpretation of  Toyoda, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Zhao et al. (US 2015/0165420) hereinafter “Zhao” and Nakazawa et al. (US 2003/0224219) hereinafter “Nakazawa” and in further view of Jiang et al. (US 2018/0196303) hereinafter “Jiang”.
Regarding claim 8, the combination of Toyoda, Zhao and Nakazawa teaches all of the elements of the claimed invention as stated above except where the second electrode further comprises silver particles doped in the photochromic layer and/or a silver thin film layer, wherein the silver thin film layer is located on a side of the photochromic layer facing towards the first transparent conductive layer or the second transparent conductive layer.
Jiang teaches where a photochromic layer comprises silver particles (Paragraph 0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second electrode further comprise silver particles because silver particles and halogen particles are known to produce a photochromic material  when under the influence of a catalyst and when not exposed to light (Jiang Paragraph 0075) and since it has been held that the selection of a known material based on its suitability for its . 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Tsang et al. (US 2011/0133672) hereinafter “Tsang”.
Regarding claim 10, Toyoda teaches all of the elements of the claimed invention as stated above except where the second display region further comprises a plurality of excitation light sources; wherein in a case where the plurality of excitation light sources are in a light-emitting state, the second electrode transitions from the first state to the second state under irradiation of light emitted by the plurality of excitation light sources.
Tsang teaches where a plurality of UV excitation light sources (Paragraph 0007) are present such that in a case where the plurality of excitation light sources are in a light-emitting state, a photochromic layer transitions from the first state to the second state under irradiation of light emitted by the plurality of excitation light sources (Paragraph 0009).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the second display region further comprise a plurality of excitation light sources; wherein in a case where the plurality of excitation light sources are in a light-emitting state, the second electrode transitions from the first state to the second state under irradiation of light emitted by the plurality of excitation light sources because a UV excitation light source is known to activate reversible photochromism in a photochromic layer (Tsang Paragraph 0009).
 Regarding claim 11, the combination of Toyoda and Tsang teaches all of the elements of the claimed invention as stated above.
Toyoda does not teach where the plurality of excitation light sources is located on a side of the second electrode facing away from the light-emitting layer; and a light exit surface of each of the plurality of excitation light sources faces towards the photochromic layer; wherein an orthographic projection of the second electrode on a plane where the display panel is located covers an orthographic projection of the plurality of excitation light sources on the plane where the display panel is located.
Tsang teaches where a plurality of UV excitation light sources (Paragraph 0007) are present such that in a case where the plurality of excitation light sources are in a light-emitting state, a photochromic layer transitions from the first state to the second state under irradiation of light emitted by the plurality of excitation light sources (Paragraph 0009).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the plurality of excitation light sources located on a side of the second electrode facing away from the light-emitting layer; and a light exit surface of each of the plurality of excitation light sources faces towards the photochromic layer; wherein an orthographic projection of the second electrode on a plane where the display panel is located covers an orthographic projection of the plurality of excitation light sources on the plane where the display panel is located because a UV excitation light source facing towards the photochromic layer is known to activate reversible photochromism in the photochromic layer (Tsang Paragraph 0009).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Tsang et al. (US 2011/0133672) hereinafter “Tsang” and in further view of Sears et al. (US 2020/0111259) hereinafter “Sears”.
Regarding claim 12, the combination of Toyoda and Tsang teaches all of the elements of the claimed invention as stated above except where each of the plurality of excitation light sources is an infrared light source.
Sears teaches where a photochromic layer is excited by an infrared light source (Paragraph 0080).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the plurality of excitation light sources be an infrared light source because an infrared excitation light source is known to activate reversible photochromism in a photochromic layer (Sears Paragraph 0080).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Chi et al. (US 2020/0312832) hereinafter “Chi”.
Regarding claim 13, Toyoda teaches all of the elements of the claimed invention as stated above.
Toyoda further teaches where the first display region comprises a plurality of second light-emitting elements.
Toyoda does not teach where arrangement density of the plurality of second light-emitting elements in the first display region is greater than arrangement density of the plurality of first light-emitting elements in the second display region.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement density of the plurality of second light-emitting elements in the first display region is greater than arrangement density of the plurality of first light-emitting elements in the second display region because the density arrangement allows for good light transmittance in one area while allowing for good light sensing in another area (Chi Paragraph 0025).

    PNG
    media_image1.png
    445
    434
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Chi Picture 2)
Regarding claim 14, the combination of Toyoda and Chi teaches all of the elements of the claimed invention as stated above.
Toyoda does not teach where the display device further comprises a third display region, wherein the third display region is located between the first display region and the second 
Chi further teaches where the display device further comprises a third display region (See Picture 1 above), wherein the third display region is located between the first display region and the second display region (See Picture 1 above); Attorney Docket No. 096902-1188641-032800USBY19EX3215FBPE-USwherein the third display region comprises a plurality of third light-emitting elements, arrangement density of the plurality of third light-emitting elements is smaller than the arrangement density of the plurality of second light-emitting elements and is greater than the arrangement density of the plurality of first light-emitting elements, and the arrangement density of the plurality of third light-emitting elements gradually decreases (Paragraph 0025) along a direction from the first display region to the second display region (See Picture 1 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third display region, wherein the third display region is located between the first display region and the second display region; Attorney Docket No. 096902-1188641-032800USBY19EX3215FBPE-US wherein the third display region comprises a plurality of third light-emitting elements, arrangement density of the plurality of third light-emitting elements is smaller than the arrangement density of the plurality of second light-emitting elements and is greater than the arrangement density of the plurality of first light-emitting elements, and the arrangement density of the plurality of third light-emitting elements gradually decreases along a direction from the first display region to the 
Regarding claim 15, Fig. 7 of Toyoda teaches a display device, comprising: a display panel (Paragraph 0007), wherein the display panel comprises a first display region (Portion of Item 102) and a second display region (Another portion of Item 102) adjacent to the first display region; wherein the second display region comprises a plurality of first light-emitting elements (Items 201R, 201W, 201B and 201G), and each of the plurality of first light-emitting elements comprises a first electrode (Item 40), a second electrode (Item 52) and a light-emitting layer (Item 30) located between the first electrode (Item 40) and the second electrode (Item 52); wherein a direction from the light-emitting layer (Item 30) to the first electrode (Item 40) is a light exit direction of the display panel (Paragraph 0007), the second electrode (Item 52) comprises a photochromic layer (Item 52; Paragraph 0052), and the photochromic layer (Item 52) comprises a photochromic material; wherein the second electrode (Item 52) comprises a first state and a second state (Paragraph 0053 where transmittance decreases or increases depending on the amount of light irradiated), and a light transmittance of the second electrode (Item 52) in the first state is greater than a light transmittance of the second electrode (Item 52) in the second state (Paragraph 0053 where a transmittance is higher when light is not irradiated on it and is lower when light is irradiated on it), where the second electrode (Item 52) is in the first state, external light incident from a direction (Down the page) opposite to the light exit direction (Up the page) is allowed to pass (Paragraph 0053) through the second electrode (Item 52).

Fig. 13 of Chi teaches a light sensing element (Item 20) disposed in a second display area (Item 11) of a display panel and is located on a side of the second electrode facing away from a light exit surface of the display panel and a light sensing surface of the light sensing element faces towards the display panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display device further comprise a light sensing element, wherein the light sensing element is disposed in the second display region of the display panel and is located on a side of the second electrode facing away from a light exit surface of the display panel, and a light sensing surface of the light sensing element faces towards the display panel because the light sensing element can be used as a camera device in a mobile phone (Chi Paragraph 0077) and the density arrangement of the light emitting units in the second display region being less than a density arrangement in the first region allows for light to better reach the light sensing element (Chi Paragraph 0025).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2016/0233275) hereinafter “Toyoda” in view of Chi et al. (US 2020/0312832) hereinafter “Chi” and in further view of Tsang et al. (US 2011/0133672) hereinafter “Tsang”.
Regarding claim 16, the combination of Toyoda and Chi teaches all of the elements of the claimed invention as stated above except where the display device further comprises a mode 
Tsang teaches where a UV light is switched on or off to activate or deactivate the photochromic layer (Paragraph 0009) and where a sensor is used to record audio or video signals or to measure lighting conditions (Paragraph 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display device further comprise a mode switch, wherein the display device comprises a first mode and a second mode, the mode switch is configured to switch between the first mode and the second mode of the display device, wherein in the first mode, the light sensing element is in an on state, and the second electrode is in the first state; and in the second mode, the light sensing element is in an off state, and the second electrode is in the second state because the switch would activate/deactivate the photochromic layer based upon whether light was desired to enter or escape the display panel when the sensor was in use or off (Tsang Paragraph 0009).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches, suggests, alone or in combination, where in a direction .
Response to Arguments
Applicant’s remarks with respect to the previous drawings objection have been considered and while they address a portion of the previous drawing objection are not sufficient to resolve the drawings issue.
While the Applicant added new figure 15 which shows a light sensing element (and thus addresses the previous drawings objection, new figure 15 fails to show how the light sensing element is part of the display device. Instead, new figure 15 shows the light sensing element (Item 3) floating below the base substrate (Item 100) with seemingly no physical attachment/connection to the rest of the display device.  Therefore, new figure 15 fails to show every feature of the claimed invention.
Applicant’s arguments, see Applicant’s REMARKS/ARGUMENTS, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102(a)(1)/102(a)(2) and 35 USC 103(a), respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the Applicant’s amendments, a new ground(s) of rejection is made in view of an alternate interpretation of the second electrode of Toyoda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891